Title: From John Adams to Young Men of Boston, 22 May 1798
From: Adams, John
To: Boston, Young Men of


To the Young Men of Boston.
Gentlemen.
Philadelphia May 22d. 1798

It is impossible for you to enter your own Fanuel Hall, or to throw your Eyes on the variagated Mountains and elegant Islands around you, without recollecting the Principles and Actions of your Fathers and feeling what is due to their Example,
One of their most important Principles was to unite in themselves the Character of Citizens and Soldiers, and especially to preserve the latter always subordinate to the former.
With much solicitude for your Character welfare and that of your Posterity I take the freedom to say that this Country never appeared to me to be in greater danger than at this moment from within or from without never more urgently  excited to the assume the functions of soldiers. The State of the World is such, the  situation of all the Nations of Europe with which We have relations, is so critical, that Vicissitudes must be expected, from whose deleterious Influences nothing but Arms and Energy can protect Us. To Arms then, to Arms especially by Sea My young Friends, to Arms let us have resort especially by Sea to be used as the Laws shall direct let Us resort, for Safety against dangers which We now see and feel, can not be averted in no other manner by Reason, Justice Truth, Reason or Justice.
Nothing, in the earlier Part of my public Life, animated me more, than the Countenances of the Children and youth of the Town of Boston, and nothing at this hour gives so much Pleasure, as the masculine Temper and Talent displayed by the youth of America in every Part of it.
I ought not to forget, the worst Ennemy we have. That Obloquy which you have observed, is the worst Ennemy to Virtue and the best friend of Vice. It strives to destroy all distinction between Right and Wrong, it leads to division to sedition to civil War, and to military despotism. I need Say no more.

John Adams